It is both an honour and a pleasure for me to extend to
representatives the warm greetings of the people of Chad
and to express their sincere wishes for peace.
Before conveying to Members the message of the
Transition Government of the Republic of Chad, I should
like to extend to you, Sir, my delegation’s congratulations on
your election as President of the General Assembly at its
forty-eighth session. I assure you that, in the discharge of
this difficult task, you will have the ready and full
cooperation of my delegation.
I should like also to express to your predecessor,
Mr. Stoyan Ganev, our gratitude for the dedication with
which he conducted the work of the General Assembly at its
forty-seventh session.
Our thanks go also to our dynamic Secretary-General,
Mr. Boutros Boutros-Ghali, for his continuing commendable
and tireless efforts in the cause of peace and development
throughout the world.
4 General Assembly - Forty-eighth session
It is also a pleasure to welcome the delegations of the
Czech Republic, Slovakia, The Former Yugoslav Republic
of Macedonia, Eritrea, the Principality of Andorra and the
Principality of Monaco.
The forty-eighth session of the General Assembly is
beginning at a time when clear hopes for peace in certain
regions are emerging, yet war continues to cause
unspeakable suffering elsewhere. Misery is increasing
throughout the world, and the gap between the richest and
the poorest continues to widen. Given these problems, the
United Nations is increasingly called upon for assistance.
Consequently, its capacity to react and to intervene is
reduced.
Concerted action by people of good will who love
peace and freedom and who work to reduce poverty and
misery and to advance democracy and human rights could
help to limit the number of calls for assistance that are now
being made on this Organization.
Within this framework, Chad set out on the road to
democracy in 1990. This deliberate choice was made in the
light of the recent history of our country and the profound
aspirations of our people to peace and social well-being. In
this regard, the Sovereign National Conference that was held
from 15 January to 7 April 1993, and brought together
nearly 1,000 delegates from all regions and all social strata
of the country, enabled us to lay the basis for the
establishment of stable democratic institutions and to ensure
lasting peace and good management of the country’s affairs.
This National Conference, which instilled much hope in the
hearts of the citizens of Chad, took the following steps in
implementation of the Transitional Constitution: the
President of the Republic, who is the guarantor of national
sovereignty, was confirmed in office; the Prime Minister,
who is the elected Head of Government, was put in charge
of implementing the programme of action; the Supreme
Council of Transition, the elected legislative body, was put
in charge of follow-up action in connection with
implementing the programme of action and was given the
job of providing arbitration in the case of any disputes
occurring during the transition.
The National Conference intended, through this
restructuring process, to give new direction to public life in
Chad, providing transparent administration in public affairs,
full freedom of the press and scrupulous respect for human
rights. These indispensable corollaries of any democratic
system are among the major concerns of the delegates.
Here, the Supreme Council for Communication and the
National Commission on Human Rights, which will be
established soon, will guarantee freedom of the press and the
fundamental rights of citizens.
For all the participants in the National Conference, as
for all the people of Chad, the time has come to make peace,
to seek new solutions to the country’s problems, so that it
will be possible to achieve genuine national reconciliation
among all the sons of Chad. The Transition Government,
which I have the signal honour of heading, is making
sustained efforts to realize these objectives. Thus, it is
trying to create the conditions necessary to the building of
confidence among the people in the future of their country.
The restructuring of the national army of Chad that is
now taking place will eventually open the way to better
control of public expenditure and will make possible the
channelling of the country’s limited resources into the most
productive sectors. Nor can any democratization be
undertaken and made stable without security services capable
of ensuring respect for the territorial integrity of the country.
Above all, there is a need for a disciplined army that
respects the Constitution of the Republic.
My Government lacks the financial and other material
means to succeed in this transformation of the national army
of Chad. First and foremost we need to encourage elements
of the army from the outset by financing projects for
military reconversion and for reintegration into civilian life.
In that connection, we warmly thank the French Republic for
its assistance over the past three years. I wish also to renew
our appeal to all countries that wish Chad to be genuinely
transformed to help us with all possible assistance in this
difficult task.
Beyond the question of the success of the
demobilization operation is the question of the future of
democracy in Chad. Our democracy will be unable to
withstand for long the many pressures resulting from all the
various problems besetting our country.
Hence, my country is working tirelessly to conclude
agreements of reconciliation with the remaining opposition
politico-military organizations. My Government is
developing initiatives in the area of human rights, bolstering
freedom of the press and establishing political parties and
civic organizations. Despite that progress, cases of human
rights violations continue in my country. This proves, if
proof were needed, that it takes time to change ways of
thinking, no matter what the clear will of the highest
national authorities may be.
Forty-eighth session - 8 October l993 5
There is no lack of obstacles for any young democracy.
As it is said, democracy, poverty and insecurity are not good
neighbours. At the forty-seventh session of the General
Assembly, my delegation drew attention to my country’s
precarious economic situation. Apart from problems linked
to uneven rainfall over our territory, to the threat of locusts
and to fluctuations in the world economic situation, our
economy is experiencing difficulties linked to poor
administration. The resources of the State are insufficient to
pay salaries and growing military expenditures. There is no
guarantee that we will be able to afford the cost of materials
and State contributions for investment in priority projects
relating to infrastructure, health and education.
The basic imbalances that characterize financial
management in Chad - which explain the continued
deterioration of our country’s social fabric - reflect those in
other Central African economies covered by the Central
African Customs and Economic Union (CACEU). Those
countries had achieved notable growth in 1985, but since
then have been in an unprecedented crisis. In the
circumstances, my country - current Chairman of the
CACEU Council of Heads of State - fully subscribes to the
plan for subregional adjustment and economic recovery
drawn up by the Central African States Development Bank,
and hopes to benefit from the greater understanding and
support of the international community. That support will
give our Government a sound basis on which to implement,
as it has declared its wish to do, a consistent programme of
macroeconomic adjustment and structural reform, with the
support of bilateral and multilateral donors.
Already we can say that the major thrust of the reforms
will be in the areas of improved public financing, the
resumption of productive activities through reductions in the
cost of the elements of production, rationalization of
management, elimination of arrears in State debt, the
promotion of a well-functioning private sector, and the
implementation of monetary, fiscal, customs and institutional
measures drawn up within the subregional framework of
CACEU and the customs zone.
My country, which has experienced the throes of war,
cannot remain insensitive to the many conflicts that are
tearing today’s world apart, claiming innocent lives
everywhere. In Africa, we are concerned at the exacerbation
of the situation in Somalia and Angola. Chad hopes that the
firm position adopted by the United Nations on those two
conflicts will help make those most responsible for the
tragedies respect agreements they have signed.
With respect to Mozambique, we are following with
interest the peace process under way in that country, and we
urge the two parties to cooperate fully and in a
straightforward way to achieve peace. We also welcome the
peace process that has begun in Rwanda, Liberia and South
Africa, where in the months to come multiparty negotiations
will lead to general elections, which we hope will be free
and transparent.
In the Middle East, the signature of a declaration of
principles on Palestinian autonomy in Gaza and Jericho and
mutual recognition by the Palestine Liberation Organization
and the State of Israel give us hope that the peoples of that
region will at last be able to live in peace. Dialogue and
cooperation should guide future relations among the peoples
of the region.
Chad is convinced that only dialogue can restore peace
to Central and Eastern Europe; we fully subscribe to the
action taken by the international community to bring about
a just and peaceful settlement of all the conflicts raging
there.
Today’s world economy is characterized by a structural
crisis in the developed countries and by increasingly delayed
development in the developing countries, particularly those
of Africa. My country welcomes the convening of the
international conference on African development, which is
now under way on the initiative of the Government of Japan.
We hope that the results of that meeting will be positive for
Africa. On behalf of my Government, I convey deep
gratitude to the Japanese Government for its initiative.
My delegation hopes that the restructuring and
revitalization of the economic and social structure of the
United Nations will contribute to strengthening the
Organization’s capacity to act.
My delegation reaffirms its strong conviction that only
dialogue and cooperation will enable us to overcome the
numerous obstacles to the establishment of peace and
harmony among peoples.
It is in that spirit that my country has appealed to the
International Court of Justice to settle its border dispute with
the Socialist People’s Libyan Arab Jamahiriya. Both parties
have committed themselves to respect the judgment.
Members will know from my remarks that my country
is passing from a long, dark night of instability, dictatorship,
human rights violations and economic set-backs. They will
also know that the heroic struggle of the people of Chad has
6 General Assembly - Forty-eighth session
led it onto the path of democracy; we want at all costs to
stay on that road. My delegation affirms that forcefully.
My people earnestly desires to make achievements
leading to a major recovery in its political, economic and
social situation, and has adopted an ambitious programme of
change, which we did not have the means to implement fully
in the six months remaining in the transition period. As they
tirelessly pursue implementation, my country’s officials
intend to focus all their efforts on certain pivotal objectives,
which I shall enumerate now.
First, we must ensure unswerving respect for human
rights by guaranteeing the security of citizens; we must
ensure freedom of communication, along with all individual
freedoms and, above all, respect for the value of human life.
We must banish the concept of impunity from our judicial
system. To that end, and to ensure the safety of our citizens
through a major reorganization of the police, we require
support from the international community both in devising
the action to be taken and in providing the means to do so.
My Government’s second objective is the holding of
free, open and democratic elections.
The social crisis we have just described is creating
inextricable problems for my Government, problems with
serious and pressing implications. A country cannot be
governed when there is constant pressure from the streets,
nor can decisive efforts be focused on carrying out economic
recovery if there is not a Government elected on the basis of
a programme containing needed beneficial measures and if
it does not have the support - or at least the understanding -
of the people with regard to an economic and social plan.
Thus, our Government intends to work on preparing for and
holding free, open and democratic elections within the time-
frame set out in the recommendations of the Sovereign
National Conference. Here too, and above all, we will need
the support of the international community.
On that note, in evoking the basic aspiration of my
people, I shall leave this rostrum today, having transmitted
my country’s message of peace to the international
community. Our aspiration to democratic change is, I feel,
realistic and its implementation is, I believe, inevitable.
Long live peace and dialogue between peoples!
